Citation Nr: 0118815	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-11 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife, Dr. W.K.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO) which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a decision dated July 1970, the Board denied service 
connection for bilateral defective hearing.

3.  In an unappealed March 1995 rating decision, the RO 
denied reopening of the claim for service connection for 
hearing loss, finding that new and material evidence had not 
been submitted. 

4.  The evidence associated with the claims file subsequent 
to the July 1970 BVA decision is new, but not so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for defective 
hearing.


CONCLUSION OF LAW

1.  The Board's July 1970 decision denying entitlement to 
service connection for defective hearing is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1104 (2000).

2.  The RO's March 1995 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

3.  The evidence associated with the veteran's claims file 
subsequent to the Board's July 1970 decision is not new and 
material, and the veteran's claim for service connection for 
hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156(a), 
20.1105 (2000).

4.  The evidence associated with the veteran's claims file 
subsequent to the RO's March 1995 rating decision is not new 
and material, and the veteran's claim for service connection 
for hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for hearing loss 
on the basis that he has submitted new and material evidence 
not only sufficient to reopen his claim, but also sufficient 
to grant service connection.  The Board observes that the 
veteran's claim of entitlement to service connection for 
hearing loss was first considered and originally denied in a 
May 1969 rating decision.  The veteran's claim was originally 
denied because the veteran gave a history of otitis media 
prior to service and there was no showing of otitis media 
with slight hearing loss in service.  The veteran's claim was 
denied again in March 1995 on the basis that the evidence 
submitted did not contain any findings which rebutted the 
absence of a chronic hearing and ear disorder while in 
service.  In May 1998, the RO again denied the veteran's 
claim because no new evidence was submitted with regard to 
service connection for hearing loss. 

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§ 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (2000).  When 
the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  Once the 
Board's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In this 
case, the veteran did not file a motion for reconsideration 
of the Board's July 1970 decision.  Therefore, the Board's 
July 1970 decision is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.1100, 20.1104.  However, if new and 
material evidence is presented or secured with regard to a 
claim that was disallowed, the Board must reopen the claim 
and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105. 

Additionally, within one year from the date of mailing the 
notice of the RO's decision, a Notice of Disagreement (NOD) 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  
If an NOD is not filed within one year of notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In this case, the veteran did not file an NOD after 
the RO's March 1995 rating decision.  Therefore, the RO's 
rating decision is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103 (2000).  However, if new 
and material evidence is presented or secured with regard to 
a claim that was disallowed, the Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The Board's July 1970 decision denying service connection for 
hearing loss relied on the veteran's service medical records 
and a VA examination report dated March 1969.  According to 
the veteran's induction examination report, the veteran 
reported a history of otitis and hearing loss.  Service 
medical records indicate that the veteran was treated for 
bilateral otitis externa in July 1967 and July 1968.  In 
addition, a service medical record dated February 1968 
indicated that the veteran had "bilateral scarring of his 
tympanic membranes."  The veteran also reported having 
hearing loss upon his separation examination in July 1968, 
although the separation examination report noted that his 
hearing loss was "in the past, no sequelae."  The VA 
examination report stated that the veteran had a history of 
ear infections, with the veteran's hearing "only mildly 
affected."  The examiner also noted that there was no fluid 
or drainage upon examination and that the ears were slightly 
infected.  The diagnosis was bilateral otitis media with 
slightly defective hearing.  

Additional evidence has been associated with the claims file 
since the Board's July 1970 denial of the veteran's claim of 
service connection.  This evidence includes private medical 
records dated September 1991 to April 1993, June 1994 to 
September 1994, June 1994 to May 1995, July 1995 to September 
1998, and September 1991 to September 1998.  Records dated 
October 1991, February 1992, and June 1994 through September 
1994 were considered with regard to the March 1995 rating 
decision.  According to a record dated October 1991, the 
veteran had a thickly scarred tympanic membrane of the right 
ear.  Another record showed that the veteran had bilateral T-
tubes inserted into his tympanic membranes in February 1992.  
The private medical records dated September 1991 through 
April 1993 show that the veteran was diagnosed with recurrent 
serous otitis media.  Treatment records, dated August 1994, 
also state that the veteran had a possible left otitis 
externa and that the left tympanic membrane is dull.  

The private medical records dated between June 1994 and 
September 1995 are treatment notes which state that the 
veteran had drainage from one or both ears, and indicated 
that he needs hearing aids based on the audiometry results.  
According to the most recent audiological testing report of 
record, dated September 1998, the veteran reported a history 
of past noise exposure and indicated that the veteran's 
hearing is within normal limits through 1500 Hertz with a 
mild to moderate loss in the higher frequencies.  The report 
also noted that the veteran's word recognition was excellent 
and that bilateral hearing aids were recommended.

Based on the foregoing evidence, the Board finds that the 
veteran has not satisfied the burden of presenting new and 
material evidence.  The treatment records from July 1994 
through September 1994 were not new.  Specifically, these 
records were of record and considered at the time of the 
March 1995 rating decision.  In addition, the October 1991 
and February 1992 medical records were referred to in the 
treatment notes dated September 1991 through April 1993.  The 
additional records associated with the veteran's most recent 
claim consist mostly of treatment notes and do not show that 
the veteran's hearing loss was aggravated by service.  As 
such, these records constitute redundant evidence because 
they show nothing more than a diagnosis of otitis media and 
the current severity of the veteran's hearing loss.

Moreover, while the private medical records are new, these 
records do not show that the veteran's hearing loss was 
incurred or aggravated by service.  These records clearly 
demonstrate that the veteran has undergone treatment for 
recurrent bilateral ear problems.  The records also reflect 
that the veteran has enough hearing loss to warrant the use 
of hearing aids.  However, these records only report the 
current severity of the veteran's hearing loss and do not 
provide any evidence to show that the veteran's hearing loss 
underwent an increase in severity during service beyond that 
which would have been due to the natural progress of any 
existing hearing loss during service.  Accordingly, the Board 
finds that the veteran has not submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for hearing loss. 
 

ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

